                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MOTHER MILLER, et al.               :           CIVIL ACTION
                                    :
             v.                     :
                                    :
THE GLEN MILLS SCHOOLS, et al.      :            NO. 19-1292


                                 ORDER

          AND NOW, this 17th day of December, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that:

          (1)     the motion of defendants to strike and dismiss

class action allegations and to dismiss, in part, plaintiffs’

complaint (Doc. # 19) is GRANTED in part and DENIED in part;

          (2)     the motion to strike and dismiss class action

allegations is DENIED without prejudice as to plaintiffs’ class

action allegations under Rule 23(b)(3) of the Federal Rules of

Civil Procedure;

          (3)     the motion to strike and dismiss class action

allegations is GRANTED as to plaintiffs’ class action

allegations under Rule 23(b)(2) of the Federal Rules of Civil

Procedure;

          (4)     the motion to dismiss plaintiffs’ claims under 42

U.S.C. § 1983 in Count I of the complaint is GRANTED to the

extent that plaintiffs allege violations of their rights under
the Fourth Amendment and the due process clause of the

Fourteenth Amendment to the United States Constitution; and

          (5)   the motion is otherwise DENIED.

                                      BY THE COURT:



                                      /s/ Harvey Bartle III
                                                              J.




                                -2-
